Fourth Court of Appeals
                               San Antonio, Texas
                                   September 4, 2018

                                  No. 04-18-00602-CR

                                  Eddy Lee KIRKSEY,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 17-1434-CR-C
                         Honorable William Old, Judge Presiding


                                     ORDER

      The Appellant’s Motion for Extension of Time to File Notice of Appeal is GRANTED.



                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court